DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Objections
Claim 5-9 objected to because of the following informalities:  
There are two claim 5’s in this application, which results in claims 6-9 also being improperly number (claims 6-9 should instead be written 7-10). For the purpose of examination, the examiner will be referring the claims as numbered, with the first claim 5 being referred to “first claim 5”, and the second claim 5 being referred to as “second claim 5”.
Appropriate correction is required.
 
 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 3 and 9-10, the phrase “the distal edge extending perpendicularly between a pair of parallel side edges” in each claim (lines 1-2 of claim 3, lines is unclear what element is being referenced by parallel side edges (e.g. because there is no component referenced having the side edges, the side edges could be interpreted to be any object in the vicinity having side edges therefore the scope of the claim is unclear).
The remaining claims are rejected due to dependence on a rejected base claim.
  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 6 recites “The bee sting alleviation solution of claim 5”, and therefor does not further limit the apparatus of claim 5 because only a bee sting alleviation is being claimed (claim 5 is directed to an apparatus, not solution).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-first claim 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2012/0104047) in view of Decea (US 2014/0183228), as evidenced by Hansen (WO 2009/024157).
 Regarding claim 1, Lim discloses (Fig. 1) a sting alleviation apparatus (Abstract) comprising: a can body (can 20), the can body having a can bottom, a can sidewall, a dome-shaped can top (see Fig. 1 for bottom, sidewall and dome-shaped top), and a spray head (15) depressibly coupled to the can top (paragraph [0036]), the spray head releasing a pressurized content held within the can body through a nozzle when depressed (paragraph [0036]).
Lim does not disclose a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall adjacent the cap top, a distal edge of the scraper being serrated, the scraper being configured to remove a bee stinger from skin.
However, Decea teaches (Fig. 1-8) a dispenser comprising a can body (can 1), and a cap (comprising protective unit 10 and handle assembly 200) the cap having a cap sidewall (side surfaces of 10 and 200) and a cap top (top surface of of 200), a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head (see Fig. 3); and a scraper (scraper 300) coupled to the cap, the scraper being coupled to the cap sidewall adjacent the cap top (see Fig. 7), a distal edge of the scraper being serrated (see serrations in Fig. 9), the scraper being configured to remove a bee stinger from skin (structure of scraping tool capable of removing bee stinger. Using a scraping tool to remove a bee-stinger is well-known to one of ordinary skill in the art, as evidenced by Hansen (WO2009/024157), which is directed to a scraping device that is used to remove stingers from skin of a user (see Abstract)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim to include a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall adjacent the cap top, a distal edge of the scraper being serrated, the scraper being configured to remove a bee stinger from skin, as taught by Decea, for the purpose of preventing inadvertent actuation of the can and to provide a tool for removing a bee stinger (since Lim is disclosed to be used to treat skin stung by a bee, and the fact that it is well-known to remove bee stinger with a scraping device, evidenced by Hansen, one of ordinary skill in the art would recognize the advantage of combining the teachings of Lim and Decea to improve functionality of the device of Lim to not only provide a chemical treatment to skin, but also remove the stinger itself).
 Regarding claim 2, modified Lim discloses the scraper being coplaner with the can top (Fig. 7 of Decea shows the scraper 300 is coplanar with top of can 1).
Regarding claim 3, modified Lim discloses the distal edge extending perpendicularly between a pair of parallel side edges (parallel portion side edges of scraper housed within cap as shown in Fig. 7 of Decea).
Regarding claim 4, modified Lim discloses the cap sidewall having a wide portion adjacent the lower edge (see wide portion 8 adjacent lower edge 9 in Fig. 3 of Decea)  
 Regarding first claim 5, modified Lim discloses a round collar coupled to the cap top around the spray head (collar 14 in Fig. 1 Lim).
Regarding claim 8, Lim discloses (Fig. 1) a sting alleviation apparatus (Abstract) comprising: 
a can body (can 20), the can body having a can bottom, a can sidewall, a dome-shaped can top (see Fig. 1 for bottom, sidewall and dome-shaped top), and a spray head (15) depressibly coupled to the can top (paragraph [0036]), the spray head releasing a pressurized content held within the can body through a nozzle when depressed (paragraph [0036]), the can body having a round collar coupled to the can top around the spray head (collar 14 in Fig. 1).
Lim does not disclose a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head, the cap sidewall having a wide portion adjacent the lower edge; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top, the scraper having a serrated distal edge extending perpendicularly between a pair of parallel side edges, the scraper being configured to remove a bee stinger from skin.  
However, Decea teaches (Fig. 1-8) a dispenser comprising a can body (can 1) and a cap (comprising protective unit 10 and handle assembly 200) coupled to the can body the cap having a cap sidewall (side surfaces of 10 and 200) and a cap top (top surface of of 200), a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head (see Fig. 3), the cap sidewall having a wide portion adjacent the lower edge (see wide portion 8 adjacent lower edge 9 in Fig. 3 of Decea); and a scraper (scraper 300) coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top (Fig. 7 of Decea shows the scraper 300 is coplanar with top of can 1), the scraper having a serrated distal edge extending perpendicularly between a pair of parallel side edges parallel portion side edges of scraper housed within cap as shown in Fig. 7 of Decea), the scraper being configured to remove a bee stinger from skin (structure of scraping tool capable of removing bee stinger. Using a scraping tool to remove a bee-stinger is well-known to one of ordinary skill in the art, as evidenced by Hansen (WO2009/024157), which is directed to a scraping device that is used to remove stingers from skin of a user (see Abstract)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim to include a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head, the cap sidewall having a wide portion adjacent the lower edge; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top, the scraper having a serrated distal edge extending perpendicularly between a pair of parallel side edges, the scraper being configured to remove a bee stinger from skin, as taught by Decea, for the purpose of preventing inadvertent actuation of the can and to provide a tool for removing a bee stinger (since Lim is disclosed to be used to treat skin stung by a bee, and the fact that it is well-known to remove bee stinger with a scraping device, evidenced by Hansen, one of ordinary skill in the art would recognize the advantage of combining the teachings of Lim and Decea to improve functionality of the device of Lim to not only provide a chemical treatment to skin, but also remove the stinger itself).

Claims second claim 5, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2012/0104047) in view of Decea (US 2014/0183228), as evidenced by Hansen (WO 2009/024157), and further in view of Izawa (JP 2004059089) and Beau (WO2016149685).
Regarding claim 5, modified Lim discloses a bee sting alleviation solution, but does not disclose the solution comprises at least 80% dimethyl ether, 5-15% lidocaine and 5-15% benzalkonium chloride.
However, Izawa teaches an aerosol product to be used to treat skin irritations comprising a solution comprising 80% dimethyl ether and 20% active ingredients (paragraph [0047]), the active ingredients including a local anesthetic and a disinfectant (paragraph [0017]). Because Izawa does not disclose the percentage of each active agent or the specific active agents used, Beau further teaches a skin treatment composition comprising a lidocaine (paragraph [0165]) that is 10% of the composition (paragraph [0165]), and benzalkonium chloride (paragraph [0076]) that is 10% of the composition (paragraph [0081])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solution of modified Lim such that the solution comprises at least 80% dimethyl ether and 20% active agents, as taught by Izawa,  for the purpose of providing a sufficient composition of propellant to active agents to ensure the active agents are transmitted to skin of user, and to modify the solution of modified Lim such that the solution includes 5-15% lidocaine and 5-15% benzalkonium chloride, as taught by Beau, for the purpose of providing sufficient composition of active agent to ensure therapy provided to user.
 Regarding claim 6, modified Lim discloses there being equal parts lidocaine and benzalkonium chloride (see paragraphs [0165] and [0081] of Beau).
 Regarding claim 9, Lim discloses (Fig. 1) a sting alleviation apparatus (Abstract) comprising: 
a can body (can 20), the can body having a can bottom, a can sidewall, a dome-shaped can top (see Fig. 1 for bottom, sidewall and dome-shaped top), and a spray head (15) depressibly coupled to the can top (paragraph [0036]), the spray head releasing a pressurized content held within the can body through a nozzle when depressed (paragraph [0036]), the can body having a round collar coupled to the can top around the spray head (collar 14 in Fig. 1).
Lim does not disclose a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head, the cap sidewall having a wide portion adjacent the lower edge; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top, the scraper having a serrated distal edge extending perpendicularly between a pair of parallel side edges, the scraper being configured to remove a bee stinger from skin.  
However, Decea teaches (Fig. 1-8) a dispenser comprising a can body (can 1) and a cap (comprising protective unit 10 and handle assembly 200) coupled to the can body the cap having a cap sidewall (side surfaces of 10 and 200) and a cap top (top surface of of 200), a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head (see Fig. 3), the cap sidewall having a wide portion adjacent the lower edge (see wide portion 8 adjacent lower edge 9 in Fig. 3 of Decea); and a scraper (scraper 300) coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top (Fig. 7 of Decea shows the scraper 300 is coplanar with top of can 1), the scraper having a serrated distal edge extending perpendicularly between a pair of parallel side edges parallel portion side edges of scraper housed within cap as shown in Fig. 7 of Decea), the scraper being configured to remove a bee stinger from skin (structure of scraping tool capable of removing bee stinger. Using a scraping tool to remove a bee-stinger is well-known to one of ordinary skill in the art, as evidenced by Hansen (WO2009/024157), which is directed to a scraping device that is used to remove stingers from skin of a user (see Abstract)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim to include a cap coupled to the can body, the cap having a cap sidewall and a cap top, a lower edge of the cap sidewall being selectively engageable with a lower rim of the can top to cover the can top and the spray head, the cap sidewall having a wide portion adjacent the lower edge; and a scraper coupled to the cap, the scraper being coupled to the cap sidewall and coplanar with the cap top, the scraper having a serrated distal edge extending perpendicularly between a pair of parallel side edges, the scraper being configured to remove a bee stinger from skin, as taught by Decea, for the purpose of preventing inadvertent actuation of the can and to provide a tool for removing a bee stinger (since Lim is disclosed to be used to treat skin stung by a bee, and the fact that it is well-known to remove bee stinger with a scraping device, evidenced by Hansen, one of ordinary skill in the art would recognize the advantage of combining the teachings of Lim and Decea to improve functionality of the device of Lim to not only provide a chemical treatment to skin, but also remove the stinger itself).
Modified Lim discloses a bee sting alleviation solution, but does not disclose the solution comprises at least 80% dimethyl ether, 10% lidocaine and 10% benzalkonium chloride.
However, Izawa teaches an aerosol product to be used to treat skin irritations comprising a solution comprising 80% dimethyl ether and 20% active ingredients (paragraph [0047]), the active ingredients including a local anesthetic and a disinfectant (paragraph [0017]). Because Izawa does not disclose the percentage of each active agent or the specific active agents used, Beau further teaches a skin treatment composition comprising a lidocaine (paragraph [0165]) that is 10% of the composition (paragraph [0165]), and benzalkonium chloride (paragraph [0076]) that is 10% of the composition (paragraph [0081])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solution of modified Lim such that the solution comprises at least 80% dimethyl ether and 20% active agents, as taught by Izawa,  for the purpose of providing a sufficient composition of propellant to active agents to ensure the active agents are transmitted to skin of user, and to modify the solution of modified Lim such that the solution includes 5-15% lidocaine and 5-15% benzalkonium chloride, as taught by Beau, for the purpose of providing sufficient composition of active agent to ensure therapy provided to user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klun (US 3,185,351) discloses an aerosol device having a structure similar to that of claim 1.
Umetsu (JP H0995372) discloses an aerosol container with scraper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785          

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785